____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-12-0000778
                                                               25-NOV-2015
                                                               08:54 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---o0o---
________________________________________________________________

                   NOEL MADAMBA CONTRACTING LLC,
         Petitioner/Movant and Cross-Respondent-Appellant,

                                     vs.

                  RAMON ROMERO and CASSIE ROMERO,
     Respondents/Respondents and Cross-Petitioners-Appellees,

                                     and

                     A&B GREEN BUILDING LLC,
              Respondent/Cross-Respondent-Appellee.
________________________________________________________________

                   SCWC-12-0000778 & SCWC-12-0000868

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-12-0000778 & CAAP-12-0000868; S.P. NO. 12-1-0210)

                            NOVEMBER 25, 2015

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                  OPINION OF THE COURT BY WILSON, J.

            In this case we consider the issue first addressed in

Nordic PCL Constr., Inc. v. LPIHGC, LLC, 136 Hawaiʻi 29, 358 P.3d
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


1 (2015), of whether under the Hawaiʻi Uniform Arbitration Act

(HUAA) (codified at Hawaiʻi Revised Statutes (HRS) chapter 658A),

a decision of a neutral arbitrator must be vacated due to

evident partiality.

            The case arises from the arbitration of a construction

contract dispute between homeowners Ramon Romero and Cassie

Romero (the Romeros) and contractor Noel Madamba Contracting LLC

(Madamba).    The main question before us is whether arbitrator

Patrick K.S.L. Yim’s (Yim) failure to disclose his possible

attorney-client relationship with the Romeros’ counsel’s law

firm constituted evident partiality requiring vacatur of the

arbitration award by the circuit court.

            Following Yim’s issuance of a partial final

arbitration award, the parties learned that Cades Schutte LLP

(Cades)—the law firm representing the Romeros throughout the

arbitration—had been retained by the administrator of Yim’s

personal retirement accounts to ensure that the accounts

complied with state and federal laws.          Based on this previously

undisclosed information, Madamba moved to vacate the arbitration

award.   The Circuit Court of the First Circuit (circuit court)

denied Madamba’s motion to vacate, determining that Yim’s

failure to disclose did not constitute evident partiality.              The

Intermediate Court of Appeals (ICA) affirmed.

                                      2
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            We hold that Yim’s failure to disclose his

relationship with Cades created a reasonable impression of

partiality, and as such, resulted in a violation of the

disclosure requirements enumerated in HRS § 658A-12.             As we

recently held in Nordic, for neutral arbitrators, a violation of

the disclosure statutes results in evident partiality as a

matter of law.     136 Hawaiʻi at 50, 358 P.3d at 22.         Thus, the

circuit court’s determination that there was no showing of

evident partiality was clearly erroneous.          We also clarify

Nordic and hold that pursuant to the plain language of HRS

§ 658A-23(a)(2)(A), where there is evident partiality on the

part of a neutral arbitrator, the award shall be vacated.

Accordingly, we vacate the ICA and the circuit court’s judgments

and remand to the circuit court with instructions to vacate the

arbitration award.

                              I.    Background

A.    Arbitration Proceedings

            On June 1, 2009, the Romeros and Madamba entered into

a contract in which the Romeros agreed to pay $425,000 for

Madamba to complete a new construction for a two-story home in

Honolulu, Hawaii.     Over a year later, in November 2010, Keith Y.

Yamada (Yamada), an attorney from the law firm Cades, sent a




                                      3
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


demand letter to Madamba and A&B Green Building LLC (A&B)1

notifying them that Cades had been retained by the Romeros and

that legal action would be taken against them for breach of

contract as the project had been abandoned.

             On February 28, 2011, the Romeros filed a demand for

arbitration against Madamba and A&B alleging seven separate

counts, including breach of contract.2         The demand was submitted

to Dispute Prevention & Resolution, Inc. (DPR).            The Romeros

continued to be represented by Yamada of Cades along with Andrew

L. Salenger, also of Cades.        The parties provided ranked lists

of proposed third-party neutrals to DPR and based on the lists

received, Yim was appointed as arbitrator on May 31, 2011.               On

June 1, 2011, Yim provided his disclosures through DPR Case

Manager Kelly Bryant (Bryant).        The disclosures noted, inter

alia, that while Yim was a judge,3 “counsel and members of their

firms appeared before [him]” and that “[s]ince retirement, [he


      1
            A&B was hired by the Romeros to provide design services in
relation to the project. A&B did not participate in the arbitration at
issue.
      2
            Both the agreement between the Romeros and Madamaba and the
agreement between the Romeros and A&B provided for arbitration for disputes.
The agreement with Madamaba noted that disputes should first be submitted to
the architect in charge of the project prior to submitting them to
arbitration. In their demand for arbitration, the Romeros stated that the
agreement provided “that disputes may first be submitted to [the architect]
for decision before being referred to arbitration,” but noted that “in light
of the number and pervasiveness of the disputes herein,” referring the matter
to the architect would not “assist in reaching a resolution.”
      3
             Yim is a former judge of the Circuit Court of the First Circuit.

                                      4
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


had] served as a [n]eutral for counsel and members of their

firms.”   Yim made no disclosures regarding his relationship with

Cades in connection with his personal retirement accounts.

            The arbitration hearings took place on November 2-4,

2011.   On January 26, 2012, Yim issued his Partial Final Award

of Arbitrator (Partial Final Award).         Yim concluded that Madamba

breached the construction contract and that the Romeros were

entitled to recover $154,476.51 in compensatory damages.             Yim

retained jurisdiction to address attorneys’ fees and costs.

            In February and March 2012, following the issuance of

the Partial Final Award, Yim made three supplemental disclosures

to the parties regarding his relationship with Cades in

connection with his personal retirement accounts.            All three

supplemental disclosures were transmitted to party counsel by

Bryant via email.

            Bryant sent the first supplemental disclosure to party

counsel on February 22, 2012, almost a month after Yim issued

his Partial Final Award.       The disclosure informed the parties

that Cades had been recently retained by the administrator of

Yim’s personal retirement accounts to handle compliance

documentation related to his accounts.          The disclosure stated

that Yim hired Pension Services Corporation (PSC) in the 1990s

to manage his personal retirement accounts and PSC’s role


                                      5
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


included ensuring that Yim’s accounts were “compliant with all

state and federal laws.”       PSC hired Cades to assist in the legal

review of Yim’s accounts and according to the disclosure, Yim’s

role in Cades’s retention was limited:

            Recently, PSC retained two law firms in Honolulu to handle
            their clients’ compliance documentation. Judge Yim’s
            account was in the group given to Cades Schutte.

            Please note that Judge Yim is PSC’s client, Judge Yim did
            not select or retain Cades Schutte personally, and he had
            no input as to who PSC selected. The Judge was advised
            that his accounts were given to Cades after the fact.
            Judge Yim will sign documents drafted by Cades, and Cades
            will invoice Judge Yim directly for any compliance work
            done on his account.

Bryant’s email also noted that Yim “[did] not feel this

disclosure will in any way affect his ability to serve in a

neutral and unbiased manner, but felt it was best to disclose

this newly discovered information.”         DPR requested that any

comments regarding the disclosure be filed in writing by

February 24, 2012.

            On February 24, 2012, Madamba objected to Yim serving

as arbitrator based on the supplemental disclosure, and

requested more information regarding Yim’s relationship with

Cades.   The Romeros also responded to the disclosure.

Specifically, the Romeros’ counsel, Yamada, stated that he

confirmed with the firm’s pension benefits counsel, Ellen

Kawashima (Kawashima), that Cades had done “no work for PSC on

Judge Yim’s account and will not do so if at all until the


                                      6
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


completion of the Romero arbitration.”          Yamada further noted

that “[t]here is no existing relationship that is in place and

no engagement letter signed.”        Yamada also stated that he

personally had no knowledge of the “proposed relationship” prior

to Yim’s disclosure and stated that “[a]ll rulings prior to

February 24th must remain undisturbed because no one (neither

Judge Yim nor Cades Schutte) could have foreseen during the

Madamba arbitration that this relationship might develop.”

            On February 29, 2012, Bryant provided a second

supplemental disclosure regarding Yim’s relationship with Cades.

Bryant stated that Yim first spoke with Kawashima “a day or a

couple days before this most recent disclosure was sent out”4 and

that “[h]e instructed [Kawashima] to run a conflict check

through her firm.”      Bryant also stated that Cades had not

provided Yim with any services nor had Yim signed an engagement

letter with Cades or paid any fees to Cades.           Finally, the

disclosure noted that Yim had instructed PSC to withdraw his

file from Cades and send the work to another law firm.             DPR

requested any comments before March 2, 2012.           In response,

Madamba’s counsel requested additional information and

clarification regarding the disclosures.

      4
            In the third supplemental disclosure it was clarified that “this
most recent disclosure” referred to the February 22, 2012 first supplemental
disclosure.

                                      7
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            The third and final supplemental disclosure, emailed

to party counsel on March 5, 2012, provided additional details

about Yim’s relationship with Cades.         The disclosure stated that

“Yim advised DPR that Nobuo Kiwada [(Kiwada)] handles his

account at [PSC]” and that Kiwada could provide an “accurate

timeline” of the relevant events.         According to the disclosure,

Kiwada first raised the possibility of Cades’s review of Yim’s

retirement accounts with Yim in May 2011—the month Yim was

confirmed by the parties as a neutral arbitrator—and Yim

deferred to Kiwada as to which firm would be involved:

            In May 2011, Mr. Kiwada advised Judge Yim that certain
            amendments would need to be done to all pension documents
            to comply with all new state and federal laws. Mr. Kiwada
            was considering various attorneys of which Roger Fonseca
            [of Cades] was one. Judge Yim advised Mr. Kiwada that he
            would defer to Mr. Kiwada’s judgment as to who to send his
            file to, and Judge Yim was not involved in PSC’s decision
            as to which law firms would be selected.

According to the disclosure, “[n]othing further was done on this

issue until December 30, 2011 when PSC sent a letter to all

their clients advising them that their files would be sent to a

law firm (no law firm was named in the letter) to handle

[certain statutory] requirements.”

            The disclosure further noted that Cades’s involvement

became more definite several months later when Kiwada informed

Yim that his accounts would likely be reviewed by Cades: “On




                                      8
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


January 30, 2011,[5] Mr. Kiwada advised Judge Yim that his file

would be sent to a law firm, probably Cades.”           At this point,

Yim again “advised Mr. Kiwada that he would leave it up to Mr.

Kiwada to determine which law firm would receive his file.”

Regarding Yim’s contact with Cades in relation to his retirement

accounts, the disclosure stated: “Judge Yim first spoke with

Ellen Kawashima at the Cades firm one or two days days [sic]

prior to his February 22, 2012 disclosure.           Until his

conversation with Ellen, he did not know his file was with

Cades.”   Finally, the disclosure stated that Bryant confirmed

with Kiwada that Yim’s file had “been reassigned to another law

firm.”

            Madamba responded to the third disclosure, requesting

additional information related to the communications between Yim

and Kiwada that occurred in May 2011.          Madamba also argued that

the Partial Final Award should be vacated due to Yim’s

violations of the disclosure rules.         Despite Madamba’s

objections and its request for additional discovery, DPR

affirmed Yim’s role as arbitrator and informed the parties that

Yim would issue a final arbitration award.6


      5
            Kiwada later testified that the meeting at issue took place on
January 20, 2012 and not in 2011.

      6
            Madamba’s counsel notified DPR that Madamba had filed a Motion to
Vacate the Partial Final Award along with a Motion to Stay Arbitration
                                                             (continued . . .)
                                      9
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            On April 25, 2012, Yim issued the Final Award of

Arbitration (Final Award), which incorporated the Partial Final

Award and awarded the Romeros approximately $42,000 in

attorneys’ fees, based on work performed by Cades.

B.    Circuit Court Proceedings

            Following Yim’s supplemental disclosures, Madamba

filed pleadings in the circuit court to disqualify Yim, stay the

arbitration proceeding, and vacate the Partial Final Award.

However, prior to the circuit court’s hearing on Madamba’s

motion to vacate the Partial Final Award, Yim issued the Final

Award.

            Accordingly, after Yim issued the Final Award, Madamba

filed a Motion to Vacate Final Award, arguing, inter alia, that

Yim failed to disclose his relationship with Cades and that

“there was evident partiality of the [a]rbitrator.”            In support,

Madamba cited several provisions of HRS chapter 658A7 as well as

DPR Rule 9, which required that arbitrators disclose “any past,

present, or possible future relationship with the parties, their



( . . . continued)
Proceedings and Disqualify Yim in the circuit court and that the arbitration
should be stayed pending the resolution of the motions. DPR responded that
since there was no court order to stay arbitration and no mutual agreement
between the parties, Yim would proceed to issue a final award.
      7
            Pursuant to HRS § 658A-3(c) (Supp. 2001), “[a]fter June 30, 2004,
[chapter 658A] governs an agreement to arbitrate whenever made.”



                                      10
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


witnesses, their counsel or another arbitrator including any

bias or any financial or personal interest in the result of the

arbitration.”     The Romeros filed a Motion to Confirm Final

Award.

            Madamba also requested additional discovery related to

Yim’s relationship with Cades.        Specifically, Madamba subpoenaed

and, as a result, received records from DPR.8           Madamba also

deposed three PSC employees:        Kiwada, the president of PSC;

Julie Kiwada (Julie), Kiwada’s daughter who was being trained as

a consultant at PSC; and Bruce Lee (Lee), a pension consultant.

Madamba also deposed Kawashima, the Cades pension benefits

attorney who had been mentioned in the disclosures.9

            Kiwada’s deposition testimony confirmed that Kiwada

met with Yim in May 2011—more than seven months before Yim

issued the January 26, 2012 Partial Final Award—and advised Yim

that PSC would be negotiating with Cades and the law firm

Carlsmith Ball LLP (Carlsmith) to potentially handle compliance

work related to his retirement accounts.          Kiwada also testified

      8
            Madamba filed a motion to compel production of the DPR files, and
DPR objected on the grounds that HRS § 658A-14(d) “preclude[d] the production
of documents by DPR or any arbitration association unless you can show
basically a prima facie ground to vacate the award.” The circuit court
disagreed with DPR, stating that a prima facie showing had been made and
ordered DPR to produce certain records from the arbitration.

      9
            Kawashima’s deposition transcript was not included in the record
on appeal and, thus, was not considered by this court.

                                      11
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


that he informed Yim he would eventually recommend one of the

two firms to represent him.       The DPR documents revealed that the

next month, in June 2011, PSC sent an email to Kawashima at

Cades providing the names of several clients, including Yim, so

that Cades could research potential conflicts of interest.

Kawashima responded to PSC, stating that that there was no

conflict between Cades and Yim.

            Approximately six months later, in December 2011, PSC

sent a letter to Yim stating that it “had made arrangements with

two [Employee Retirement Income Security Act (ERISA)] law firms

in Honolulu” to complete work related to his pension plan.

Specifically, the law firms would be ensuring that Yim’s plans

complied with the requirements of the Economic Growth & Tax

Relief Reconciliation Act prior to submission to the Internal

Revenue Service.     The letter noted that the fee charged by the

law firm would be “approximately $2,500.”

            Both Kiwada and Julie also testified that they met

with Yim in January 2012 regarding his retirement plan.             Kiwada

and Julie stated that this meeting occurred on January 20, 2012.

The meeting date was corroborated by handwritten notes taken by

Julie.   Their testimony that the meeting date was January 20th—

six days before Yim issued the Partial Final Award—did not match

the date in Yim’s third supplemental disclosure, which stated

                                      12
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


that Yim and Kiwada met on January 30th.         Yim’s disclosure stated

that, “Kiwada advised Judge Yim that his file would be sent to a

law firm, probably Cades.”       However, Kiwada did not remember

whether he had specifically mentioned Cades during the meeting,

and Julie testified that she thought “[they] did talk about it”

but could not “recall the details.”

            Four days following the meeting, on January 24, 2012—

and two days before issuance of the January 26, 2012 Partial

Final Award—Julie emailed documents related to Yim’s retirement

plan to Kawashima at Cades.        The transmittal email noted: “We

spoke to the client and he knows the fee and that your

engagement letter should be coming soon.”

            Following transmission of the files to Cades, it

appears that Yim, PSC, and Kawashima discussed the issue of a

potential conflict between Cades and Yim.          A February 15, 2012

internal PSC email from Kiwada to Julie, Lee, and others states:

“Pat Yim will resolve his situation directly with Cades.             Ellen

[Kawashima] will get back to us in a couple of days if Cades can

still represent Pat Yim.”       On February 21, 2012, Yim sent an

email to Bryant at DPR explaining the situation with PSC and

Cades and stating that Kiwada “made the decision to refer [his]

compliance work with a group of his clients to the Cades firm.”

Yim stated that he would be billed directly by Cades for the

                                      13
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


“work performed” but that other than providing signatures as

necessary he did “not expect[] to interact with the firm.”              The

first supplemental disclosure was sent to the parties the

following day.     Thus, when Yim sent this supplemental disclosure

on February 22, 2012, he was aware Cades would be acting as his

personal attorney.

            On June 12, 2012, Madamba filed a motion to continue

the hearing on the Motion to Vacate Final Award and Motion to

Confirm Final Award which had been set for June 19, 2012.

Madamba stated that it needed additional time to conduct

discovery on the disclosure issue, including taking the

depositions of Yim and Bryant.10        The circuit court granted

Madamba a continuance to introduce evidence in support of its

Motion to Vacate Final Award.

            On June 18, 2012, Madamba noticed Yim’s deposition as

well as the depositions of Bryant and DPR’s Chief Executive

Officer, Keith Hunter (Hunter).        DPR’s counsel filed a motion

for a protective order, stating that Yim and the DPR employees

were immune from testifying pursuant to HRS § 658A-14(d)(2).11

      10
            In the motion, Madamba also argued that it had the right to a
jury trial on the disclosure issue. The circuit court denied Madamba’s
request for a jury trial but discussed Madamba’s right to an evidentiary
hearing. The court determined, however, that because Madamba had failed to
make a prima facie showing of evident partiality, an evidentiary hearing was
not warranted. This issue was not raised on certiorari.

      11
            HRS § 658A-14(d)(2) (Supp. 2001) provides:
                                                             (continued . . .)
                                      14
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


The motion for protective order was set for hearing on August 1,

2012, the same date the circuit court had scheduled to hear the

Romeros’ Motion to Confirm and Madamba’s Motion to Vacate.

Madamba filed an ex parte motion to shorten time on the motion

for protective order, claiming there were numerous disputed

issues of facts which required further discovery from Bryant,

Hunter, and Yim.        The motion to shorten time was denied by the

circuit court on July 2, 2012.

            Madamba then filed a memorandum in support of its

motion to vacate, arguing, inter alia, that Yim breached his

duty to disclose under the DPR rules and HRS § 658A-12(a), which

requires an arbitrator to disclose “any known facts that a


( . . . continued)

                     Immunity of arbitrator; competency to testify;
                     attorney’s fees and costs.

                     . . . .

                     (d) In a judicial, administrative, or similar
                     proceeding, an arbitrator or representative of
                     an arbitration organization is not competent to
                     testify, and shall not be required to produce
                     records as to any statement, conduct, decision,
                     or ruling occurring during the arbitration
                     proceeding, to the same extent as a judge of a
                     court of this State acting in a judicial
                     capacity. This subsection does not apply:

                     . . . .

                     (2) To a hearing on a motion to vacate an award
                     under section 658A-23(a)(1) or (2) if the
                     movant establishes prima facie that a ground
                     for vacating the award exists.


                                        15
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


reasonable person would consider likely to affect the

impartiality of the arbitrator in the arbitration proceeding.”

On this basis, Madamba maintained that Yim’s failure to disclose

resulted in evident partiality and that accordingly, the

arbitration award should be vacated.         The Romeros filed a

response to Madamba’s motion, arguing that Madamba failed to

meets its burden in demonstrating evident partiality.

            The circuit court heard the Motion to Vacate Final

Award, Motion to Confirm Final Award, and DPR’s motion for a

protective order on August 1, 2012.12         After hearing from the

parties, the circuit court orally denied Madamba’s Motion to

Vacate and granted the Romeros’ Motion to Confirm Final Award,

explaining its reasoning on the record.          The court determined

that the relationship between Yim and Cades was a “possible

future relationship” and thus DPR Rule 9 had been violated.

However, the court indicated that there was no violation of HRS

§ 658A-12 citing to the language in HRS § 658A-12(a)(2), which

specifically refers to disclosures of “existing or past

relationship[s].”     In this respect, the court stated:

            What we have here, we have a particular situation which,
            under the DPR, Rule 9 speaks to a possible future
            relationship and a disclosure. There is no dispute that
            under 658A-12, it speaks to existing or past relationship.
            Now, both parties had agreed to be bound by the DPR rules
            regarding whatever rules DPR sets forth which includes
            disclosure of a possible -- possible -- future

      12
            The Honorable Rhonda A. Nishimura presided.

                                      16
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            relationship. What we have here is the existence of a
            possible future relationship.

            The court next considered whether there was evident

partiality pursuant to HRS § 658A-23.           First, the court

reiterated that the relationship between Cades and Yim “was a

potential” or “possible” future relationship that was never

“formulated,” whereas relevant caselaw finding evident

partiality for a failure to disclose considered “prior” or

“current” relationships.       The court additionally addressed

Madamba’s claim that “particular instances” in the record

demonstrated evident partiality.           In this regard, the court

determined Madamba failed to demonstrate evident partiality.

Accordingly, the court denied Madamba’s motion to vacate and

granted the Romeros’ motion to confirm.

            The circuit court additionally determined that DPR’s

motion for protective order was moot, given its confirmation of

the Final Award.

C.    ICA Appeal

            Madamba raised several issues before the ICA.           Of

relevance on certiorari, Madamba argued that the circuit court’s

finding that Yim failed to disclose his relationship with Cades

in violation of DRP Rule 9—in and of itself—required the

circuit court to vacate the award.           Further, Madamba contended

that Yim violated his duty to disclose under HRS § 658A-12(a),

                                      17
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


which he claimed encompasses a requirement to disclose potential

future relationships that “a reasonable person would consider

likely to affect the impartiality of the arbitrator in the

arbitration proceeding.” (Quoting HRS § 658A-12(a)).             Madamba

additionally argued that the circuit court erred in refusing to

allow additional discovery, including the depositions of Bryant,

Hunter, and Yim.

            In response, the Romeros argued that the circuit court

properly denied Madamba’s motion to vacate because Madamba

failed to demonstrate evident partiality.          In this regard, the

Romeros claimed that a nondisclosure does not alone constitute

evident partiality and that the potential relationship between

Cades and Yim, which was never consummated, did not create the

impression of bias warranting vacatur.          Regarding the

depositions of Bryant, Hunter, and Yim, the Romeros argued that

the reason the depositions were never taken was that Madamba

delayed in scheduling them.        The Romeros further contended that

there were no additional facts to be gained through these

depositions.

            In its Summary Disposition Order, the ICA rejected

Madamba’s argument that Yim’s failure to disclose required the

circuit court to vacate the arbitration award.           Noel Madamba

Contracting LLC v. Romero, No. CAAP-12-0000778, 2014 WL 2180001,


                                      18
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


at *3 (App. May 23, 2014) (SDO).           The ICA concluded that

although Yim violated the DPR rules because he failed to

disclose a possible future relationship with Cades, he was “not

necessarily in violation of HRS § 658A-12(a)(2),” which only

applies to disclosure of “past or present relationships.”               Id.

Turning to the question of whether the failure to disclose

resulted in evident partiality, the ICA determined that it did

not because the relationship between Yim and Cades “remained

inchoate during the pendency of arbitration”; “was anticipated

to be minimal at best”; and “lacked the significance, actuality,

and contemporaneous nature” discussed in the relevant case law.

Id. at *3-4.

            The ICA also found no error in the circuit court’s

decision to rule on Madamba’s motion to vacate prior to the

depositions of Yim and the other DPR personnel.            Id. at *4.     In

this regard, the ICA held that a prima facie case for vacating

the award did not exist, and thus, the depositions were barred

pursuant to HRS § 658A-14(d)(2), which provides immunity for

arbitrators and representatives of arbitration organizations.

Id.

                        II.   Standards of Review

A.    Findings of Fact and Conclusions of Law




                                      19
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            A trial court’s findings of fact are reviewed under

the clearly erroneous standard and conclusions of law are

reviewed de novo under the right/wrong standard.            Nordic, 136

Hawaiʻi at 41, 358 P.3d at 13.        “A finding of fact is clearly

erroneous when, despite evidence to support the finding, the

appellate court is left with the definite and firm conviction in

reviewing the entire evidence that a mistake has been committed”

or “when the record lacks substantial evidence to support the

finding.”    Id. (quoting Daiichi Hawaii Real Estate Corp. v.

Lichter, 103 Hawaii 325, 337, 82 P.3d 411, 423 (2003)).

Substantial evidence is defined as “credible evidence which is

of sufficient quality and probative value to enable a person of

reasonable caution to support a conclusion.”           Id. (quoting

Daiichi, 103 Hawaii at 337, 82 P.3d at 423).           A conclusion of

law that presents a mixed question of law and fact is reviewed

under the clearly erroneous standard.          Estate of Klink ex rel.

Klink v. State, 113 Hawaiʻi 332, 351, 152 P.3d 504, 523 (2007).

B.    Motion to Vacate Based on Evident Partiality

            As stated in Nordic, “in reviewing a circuit court’s

rulings on a motion to vacate for evident partiality . . .

whether a duty of disclosure exists . . . is a question of law;

[and] whether it has been breached . . . is a question of



                                      20
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


fact[.]”    136 Hawaiʻi at 42, 358 P.3d at 14.         Here, the circuit

court concluded that based on the facts surrounding Yim’s

failure to disclose, there was no demonstration of evident

partiality.      Because this conclusion presents a mixed question

of law and fact, we review it under the clearly erroneous

standard.    See, e.g., Panado v. Bd. of Trs., Emps.’ Ret. Sys.,

134 Hawaiʻi 1, 12, 12 n.11, 332 P.3d 144, 155, 155 n.11 (2014)

(stating a “mixed question of law and fact, . . . is simply an

issue that must be determined by applying the law to the facts

of a case” and applying the clearly erroneous standard (citing

Price v. Zoning Bd. of Appeals, 77 Hawaiʻi 168, 172, 883 P.2d
629, 633 (1994) (applying the clearly erroneous standard of

review to a mixed question of law and fact, defined as a

conclusion “dependent upon the facts and circumstances of the

particular case”))).

C.    Statutory Interpretation

            “Statutory interpretation is a question of law

reviewable de novo.”      State v. Wheeler, 121 Hawaiʻi 383, 390, 219
P.3d 1170, 1177 (2009) (internal quotation marks omitted).

                              III. Discussion

A.    Evident Partiality and Failure To Disclose

            1)     The Circuit Court Clearly Erred in Determining
                   that Yim’s Failure To Disclose Did Not Result in
                   Evident Partiality

                                      21
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            In Nordic, we laid out the legal framework relevant to

an arbitrator’s failure to disclose under HRS chapter 658A.

Specifically, as acknowledged in Nordic, 136 Hawaiʻi at 44-45,
358 P.3d at 16-17, pursuant to the disclosure requirements

enumerated in HRS § 658A-12, prior to accepting appointment and

“after making a reasonable inquiry,” arbitrators are required to

“disclose to all parties . . . any known facts that a reasonable

person would consider likely to affect the impartiality of the

arbitrator[.]”     HRS § 658A-12(a).       Arbitrators also have a

“continuing obligation to disclose . . . any facts . . .

learn[ed] after accepting appointment which a reasonable person

would consider likely to affect the impartiality of the

arbitrator.”     HRS § 658A-12(b).13       If an arbitrator discloses


      13
            In full, HRS § 658A-12(a)-(b) (Supp. 2001) states:

                  (a) Before accepting appointment, an individual
                  who is requested to serve as an arbitrator,
                  after making a reasonable inquiry, shall
                  disclose to all parties to the agreement to
                  arbitrate and arbitration proceeding and to any
                  other arbitrators any known facts that a
                  reasonable person would consider likely to
                  affect the impartiality of the arbitrator in
                  the arbitration proceeding, including:

                  (1) A financial or personal interest in the
                  outcome of the arbitration proceeding; and

                  (2) An existing or past relationship with any
                  of the parties to the agreement to arbitrate or
                  the arbitration proceeding, their counsel or
                  representatives, a witness, or another
                  arbitrator.

                  (b) An arbitrator has a continuing obligation
                                                             (continued . . .)
                                      22
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


facts that a reasonable person would consider likely to affect

the impartiality of the arbitrator in the arbitration proceeding

pursuant to HRS § 658A-12(a) or (b) “and a party timely objects

to the appointment or continued service of the arbitrator based

upon the fact disclosed, the objection may be a ground under

section 658A-23(a)(2) for vacating” the award.              HRS § 658A-12(c)

(Supp. 2001).        Similarly, if an arbitrator does not disclose a

fact required to be disclosed under HRS § 658A-12(a) or (b),

“upon timely objection by a party, the court under section 658A-

23(a)(2) may vacate an award.”           HRS § 658A-12(d) (Supp. 2001).

In turn, HRS § 658A-23(a)(2) provides that the court “shall

vacate an award made in the arbitration proceeding” upon a

motion by a party to the proceeding if, inter alia, there was

“[e]vident partiality by an arbitrator appointed as a neutral

arbitrator.”14


( . . . continued)
                     to disclose to all parties to the agreement to
                     arbitrate and arbitration proceeding and to any
                     other arbitrators any facts that the arbitrator
                     learns after accepting appointment which a
                     reasonable person would consider likely to
                     affect the impartiality of the arbitrator.


      14
            In full, HRS § 658A-23(a)(2) (Supp. 2001) provides:

                     Vacating award. (a) Upon motion to the court by a
                     party to an arbitration proceeding, the court shall
                     vacate an award made in the arbitration proceeding
                     if:

                                                                (continued . . .)
                                        23
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            Our court first established an evident partiality

standard for cases involving an arbitrator’s failure to disclose

in Daiichi Hawaii Real Estate Corp. v. Lichter, where we

acknowledged that “[w]hat constitutes ‘evident partiality’

sufficient to vacate an arbitration award is a difficult

question.”    103 Hawaii at 339, 82 P.3d at 425 (quoting Valrose

Maui, Inc. v. Maclyn Morris, Inc., 105 F. Supp. 2d 1118, 1124

(D. Haw. 2000)).        In Daiichi, we considered the circuit court’s

granting of a motion to vacate an arbitration award pursuant to

HRS § 658-9(2), which has since been repealed.              Id. at 327-28,

82 P.3d at 413-14.         Under HRS § 658-9(2) (1993), a court could

vacate an arbitration award “upon the application of any party

to the arbitration . . . [w]here there was evident partiality

. . . in the arbitrators.”            We held that evident partiality is

“present when undisclosed facts show ‘a reasonable impression of

partiality.’”        Daiichi, 103 Hawaiʻi at 339, 82 P.3d at 425


( . . . continued)
                     . . . .

                     (2) There was:

                           (A) Evident partiality by an arbitrator
                           appointed as a neutral arbitrator;
                           (B) Corruption by an arbitrator; or
                           (C) Misconduct by an arbitrator prejudicing the
                           rights of a party to the arbitration
                           proceeding[.]




                                         24
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


(emphasis added) (quoting Schmitz v. Zilveti, 20 F.3d 1043, 1046

(9th Cir. 1994)).     Under this analysis, a finding of evident

partiality related to a failure to disclose is not dependent on

a showing that the arbitrator was actually biased, but instead

stems from the nondisclosure itself.         Id. at 352, 82 P.3d at 438

(citing Schmitz, 20 F.3d at 1045).         We further noted that the

United States Supreme Court had “emphasized the manifest

importance of a neutral arbitrator disclosing ‘to the parties

any dealings that might create an impression of possible bias,’”

id. at 341, 82 P.3d at 427 (quoting Commonwealth Coatings Corp.

v. Cont’l Cas. Co., 393 U.S. 145, 149 (1968)), but also

acknowledged that “not all dealings rise to the level of

creating the impression—or reality—of possible bias so as to

warrant” vacatur, id.      Finally, we stated that “[t]he burden of

proving facts which would establish a reasonable impression of

partiality rests squarely on the party challenging the award.”

Id. at 339, 82 P.3d at 425 (citation omitted) (internal

quotation marks omitted).

            As noted supra, we recently reiterated in Nordic, that

evident partiality is established where “undisclosed facts

demonstrate a reasonable impression of partiality.”            136 Hawaiʻi

at 51, 358 P.3d at 23 (quoting Daiichi, 103 Hawaii at 340, 82
P.3d at 426) (internal quotation mark omitted).            We also, for

                                      25
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


the first time, explained the relationship between the standards

for disclosure established in HRS § 658A-12 and a finding of

evident partiality.      In this respect, we determined that in the

context of neutral arbitrators, “a failure to meet disclosure

requirements under HRS § 658A-12(a) or (b) is equivalent to, or

constitutes, ‘evident partiality’ as a matter of law.”             Id. at

50, 358 P.3d at 22.      Thus, in Nordic, we interpreted the

standard required for disclosure under § 658A-12(a) and (b),

i.e, “facts a reasonable person would find likely to affect an

arbitrator’s impartiality,” as equivalent to the Daiichi evident

partiality standard previously adopted by our court, i.e.,

undisclosed facts demonstrating a reasonable impression of

impartiality.15



      15
            Our standard for evident partiality as well as that of the Ninth
Circuit (and some other federal and state courts), requires only a
“reasonable impression of partiality,” and as such, is more expansive than
the standard proposed by a majority of federal circuit courts of appeal,
which limit findings of evident partiality to situations “where a reasonable
person would have to conclude that an arbitrator was partial to one party to
the arbitration.” Andersons, Inc. v. Horton Farms, Inc., 166 F.3d 308, 325
(6th Cir. 1998) (citation omitted) (internal quotation marks omitted); see
also Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 253 (3d Cir. 2013)
(“An arbitrator is evidently partial only if a reasonable person would have
to conclude that she was partial to one side.”); Ometto v. ASA Bioenergy
Holding A.G., 12 CIV 1328 (JSR), 2013 WL 174259, at *4 (S.D.N.Y. Jan. 9,
2013) (“The requirement that this Court must perceive partiality so clearly
that it ‘would have to conclude’ the arbitrator was biased before vacating
the awards differs from the standard elaborated by the Ninth Circuit, which
looks only for ‘an impression of possible bias.’”), aff’d, 549 F. App’x 41
(2d Cir. 2014), cert. denied, 134 S. Ct. 2877 (2014).

                                                             (continued . . .)
                                      26
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            Under this framework, we now consider whether Yim’s

failure to disclose his relationship with Cades resulted in a

violation of HRS § 658A-12(a) or (b), or stated otherwise,

whether the failure to disclose resulted in evident partiality,

defined in our jurisdiction as a reasonable impression of

partiality.    In considering this question, we recognize that

judicial review of arbitration awards is limited.            Daiichi, 103

Hawaiʻi at 339, 82 P.3d at 422.        However, because review of an

arbitration award is limited, an arbitrator’s impartiality and

appearance of impartiality is paramount.          As a corollary, the



( . . . continued)
            Indeed, in the federal courts, there is an “absence of a
consensus on the meaning of ‘evident partiality.’” Montez v. Prudential
Sec., Inc., 260 F.3d 980, 983 (8th Cir. 2001). The confusion stems from the
United States Supreme Court’s decision in Commonwealth Coatings. In
Commonwealth Coatings, Justice Black, writing for at least four justices of
the Court, held that an arbitrator’s failure to “disclose to the parties any
dealings that might create an impression of possible bias” was sufficient to
support vacatur. 393 U.S. at 147-49. Accordingly, the court vacated an
award where a neutral arbitrator of a three-arbitrator panel failed to
disclose his ongoing business relationship with one of the parties. Id. at
146-47.
            Justice White joined the majority opinion but concurred
separately, adopting a narrower view of the standard. Justice White noted
that arbitrators should not be held to the same standards as judges, id. at
150 (White, J., concurring), but found that “for present purposes” it was
sufficient to “hold . . . that where the arbitrator has a substantial
interest in a firm which has done more than trivial business with a party,
that fact must be disclosed,” id. at 151-52 (White, J., concurring). Justice
White’s concurrence has opened the door for many of the federal circuit
courts of appeal—and some state courts—to adopt a more stringent definition
of evident partiality, requiring a showing beyond “an impression of possible
bias.” Our court’s approach follows Justice Black’s reasoning.




                                      27
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


disclosure process is of utmost import.          The Daiichi court

recognized as much, quoting the United States Supreme Court for

the proposition that “we should, if anything, be even more

scrupulous to safeguard the impartiality of arbitrators than

judges, since the former have completely free rein to decide the

law as well as the facts and are not subject to appellate

review.”    Id. at 341, 82 P.3d at 427 (quoting Commonwealth

Coatings, 393 U.S. at 149); see also Kay v. Kaiser Found. Health

Plan, Inc., 119 Hawaiʻi 219, 229, 194 P.3d 1181, 1191 (App. 2008)

(acknowledging that the “judiciary should play a minimal rule in

reviewing impartiality” but noting that “the sine qua non for

minimal review must be the arbitrator’s fidelity to the

disclosure obligation”).       Based on these principles, we hold

that Yim’s failure to disclose his relationship with Cades

created a reasonable impression of partiality, and accordingly,

the circuit court’s findings that there was no violation of

Yim’s duty to disclose under HRS chapter 658A and no showing of

evident partiality are clearly erroneous.16




      16
            In Nordic, we remanded the case for an evidentiary hearing
because “the circuit court did not explain the basis of its rulings on the
record or enter findings of fact or conclusions of law” and material facts
were in dispute. 136 Hawaiʻi at 31, 358 P.3d at 3. Here, however, the
material facts were undisputed and the circuit court explained its reasoning
for determining there was no evident partiality, as discussed supra and
infra. Accordingly, we are able to review the circuit court’s findings.

                                      28
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            The key facts in this case establish that Yim was in

discussions concerning his representation by Cades during the

arbitration proceedings.       In summary, in May 2011, Yim met with

the administrator of his retirement plan, who informed him that

either Cades or Carlsmith would eventually handle compliance

work related to his personal retirement accounts.            Yim was

appointed as arbitrator in the underlying contract dispute the

same month, and in June 2011 made a disclosure to the parties

regarding his relationship with both law firms, but did not

disclose that Cades might be representing him in connection with

his personal retirement accounts.          Approximately six months

later, in December 2011, Yim received a letter from his

retirement plan administrator, explaining that arrangements had

been made with two local ERISA law firms to review documents

related to his retirement accounts, for a fee of “approximately

$2,500.”

            In January 2012, after the arbitration hearing, but

while the arbitration was pending, PSC, the administrator of

Yim’s retirement accounts, met with Yim and informed him that

his files would probably be sent over to Cades.            Also at this

time, PSC transmitted Yim’s files to Cades.           A few days after

the files were transmitted, Yim issued his Partial Final Award

on January 26, 2012.      Yim made no disclosure regarding his


                                      29
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


involvement with Cades until almost a month after issuing the

Partial Final Award, when Yim learned that his file had been

sent to Cades.     It was only when Madamba raised concerns

regarding Cades’s representation of Yim, that Yim’s account was

assigned to another law firm.        Yim continued to serve as the

arbitrator and issued the Final Award over Madamba’s objections.

            Based on these facts, the circuit court determined

that Yim’s failure to disclose his relationship with Cades

resulted in a violation of DPR Rule 9 insofar as the rule

requires the disclosure of certain possible future

relationships.     Despite having found a violation of the DPR

rule, and based, in part, on its description of the relationship

between Yim and Cades as yet-to-be “formulated,” “potential,”

“possible,” and “future,” the circuit court determined there was

no evident partiality.17      In reaching this conclusion, the court

stated, “[t]here is no dispute that under 658A-12[(a)(2)], it

speaks to existing or past relationship[s]” as opposed to

potential and future relationships.


      17
            As discussed supra, the circuit court also appeared to consider
evidence in the record of Yim’s actions during the arbitration that Madamba
claimed demonstrated Yim was partial to the Romeros. Such a consideration
might be appropriate to the extent Madamba raised an actual bias claim.
However, we note that for claims of evident partiality based on a failure to
disclose “an arbitrator’s nondisclosure of facts showing a potential conflict
of interest creates evident partiality warranting vacatur even when no actual
bias is present.” Daiichi, 103 Hawaii at 352, 82 P.3d at 438 (quoting
Schimitz, 20 F.3d at 1045) (internal quotation marks omitted).

                                      30
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


            The ICA similarly determined that Yim violated the DPR

rules, but stated that he did “not necessarily [violate] HRS

§ 658A-12(a)(2), as the latter expressly limits disclosure

obligations to past or present relationships.”           Madamaba, SDO,

2014 WL 2180001, at *3.       The ICA affirmed the circuit court on

the basis that Yim’s failure to disclose did not amount to

evident partiality because 1) his relationship with Cades was

prospective in nature, and 2) the anticipated relationship would

have been minimal and indirect.        Id. at *3-4.

            At the outset, we address the circuit court and the

ICA’s conclusion in relation to the disclosure requirements in

HRS § 658A-12.     In this respect, both the circuit court and the

ICA specifically referred to HRS § 658A-12(a)(2), which provides

an example of information that must be disclosed under HRS

§ 658A-12(a), namely, “[a]n existing or past relationship with

any of the parties . . . , their counsel or representatives, a

witness, or another arbitrator.”           However, notwithstanding

whether the nondisclosure at issue here falls under the

definition of HRS § 658A-12(a)(2), the nondisclosure may still

result in a violation of the more general disclosure requirement

in both HRS § 658A-12(a) and (b) of facts that “a reasonable




                                      31
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


person would consider likely to affect the impartiality of the

arbitrator.”18

            Thus, even if the relationship at issue is a

prospective or future relationship, a failure to disclose may

result in a reasonable impression of partiality, and

accordingly, a violation of HRS § 658A-12(a) or (b).             Here, the

fact that the relationship between Cades was—to a certain

extent—prospective in nature is not determinative, particularly

given the broad view of the reasonable impression of partiality

standard employed in the relevant case law.           For example, in

Valrose, the United States District Court for the District of

Hawaii vacated an arbitration award in a construction dispute

where the arbitrator and one of the party’s counsel had an ex

parte discussion regarding the possibility of the arbitrator

serving as the mediator in an unrelated malpractice case. 105
F. Supp. 2d at 1120, 1125.       The discussion occurred during the

pendency of the arbitration proceedings, and the arbitrator was

appointed to mediate the malpractice case while the arbitration

      18
            In Nordic, although we determined that “counsel” under HRS
§ 658A-12(a)(2) “does not include all attorneys in the law firm of an
attorney representing a party to an arbitration,” we noted that HRS
§ 658A-12(a) “requires that an arbitrator disclose facts that a reasonable
person would consider likely to affect the arbitrator’s impartiality.” 136
Hawaiʻi at 47-48, 358 P.3d at 19-20. “Depending on the circumstances, such
facts could include an arbitrator’s relationships with other attorneys within
a law firm of counsel representing a party to the arbitration.” Id. at 48,
358 P.3d at 20.

                                      32
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


was pending, but the arbitrator failed to disclose the

discussion.    Id.   The only evidence in the record of work on the

malpractice case that occurred during the pendency of the

construction arbitration, however, was one conversation between

the arbitrator and the attorneys in the malpractice case.                Id.

at 1123.    The court acknowledged that there was no evidence that

party counsel acted with “improper motive” or was attempting to

bias the arbitrator, but nonetheless concluded that “the

nondisclosure of the discussion and appointment . . . was

clearly a serious failing” resulting in a reasonable impression

of partiality and requiring vacatur.         Id. at 1123-24.

            Similarly, in New Regency Prods., Inc. v. Nippon

Herald Films, Inc., the Ninth Circuit affirmed a decision to

vacate an arbitration award based on the undisclosed fact that

the arbitrator was a senior executive of a film company that was

in negotiations with an executive of one of the parties to co-

produce a movie.     501 F.3d 1101, 1103 (9th Cir. 2007).          The

arbitrator started his employment with Yari Film Group in mid-

July 2004, during the pendency of the arbitration, and in late

July 2004 it was reported that Yari Film Group was in

negotiations to finance a film that would be produced by a

production executive at New Regency, one of the parties to the

arbitration.    Id. at 1107.     Rather than focusing on the finality


                                      33
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


of the deal between Yari Film Group and New Regency, the court

emphasized the fact that the negotiations occurred during the

arbitration.    Id. at 1110.     Despite the lack of evidence that

the arbitrator had actual knowledge of the negotiations, the

court held that his failure to disclose demonstrated a

“reasonable impression of partiality . . . sufficient to support

vacatur.”    Id. at 1111.     Recently, in In re Sussex, based in

part on New Regency’s holding, the Ninth Circuit stated that

evident partiality could be demonstrated not only in cases where

there was a “direct financial connection[] between a party and

an arbitrator or its law firm” but also when there is a

“concrete possibility of such connections.”           In re Sussex, 781
F.3d 1065, 1074 (9th Cir. 2015) (emphasis added) (citing

Schmitz, 20 F.3d at 1044, 1049; New Regency, 501 F.3d at 1103),

cert. denied sub nom. Turnberry/MGM Grand Towers, LLC, v.

Sussex, 136 S. Ct. 156 (2015).

            The facts in the instant case are analogous to Valrose

and New Regency, and comport with the Ninth Circuit’s

explanation that a failure to disclose a “concrete possibility”

of a connection between an arbitrator and a party or party law

firm can result in a reasonable impression of partiality.              In re

Sussex, 781 F.3d at 1074.       Although it appears that Cades did

not begin to formally represent Yim during the arbitration, it


                                      34
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


is clear that PSC, serving as Yim’s agent, had discussions

during the pendency of the proceedings related to Cades’s

potential representation of Yim.           Indeed, Cades completed a

conflict check for Yim in June 2011 after Yim’s appointment as

arbitrator.    Cades actually received Yim’s files prior to the

issuance of the Partial Final Award, indicating that the

attorney-client relationship was—at the least—close to being

consummated.    Additionally, Yim still planned on being

represented by Cades in February 2012, prior to the release of

his Final Award.     In an email he sent to DPR the day prior to

the first supplemental disclosure, Yim indicated that he would

be billed directly by Cades for its work but would have minimal

direct interaction with the firm.           Relatedly, per Yim’s first

supplemental disclosure, Yim anticipated “sign[ing] documents

drafted by Cades” and receiving invoices directly from Cades for

“compliance work done on his account.”

            In sum, the timing of the undisclosed relationship

lends to our conclusion that the circuit court clearly erred in

determining that Yim’s failure to disclose did not result in

evident partiality, because the communications between PSC—

acting on Yim’s behalf—and Cades occurred during the pendency of

the arbitration, or otherwise stated, were not “distant in time,

but rather ongoing during the arbitration.”           New Regency, 501

                                      35
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


F.3d at 1110.     The operative facts demonstrate that—at the

least—there was a concrete possibility that an attorney-client

relationship would develop between the arbitrator and the law

firm of party counsel.

            We are further persuaded that the circuit court’s

conclusion regarding evident partiality was erroneous, given the

substantive nature of the undisclosed relationship.            In this

respect, we also disagree with the ICA’s conclusion that Yim’s

failure to disclose did not result in a reasonable impression of

partiality based on the indirectness and insignificance of his

relationship with Cades.       The ICA noted that Yim did not plan on

having direct interaction with Cades other than paying legal

bills, and on this basis described the relationship as “arms-

length.”    Madamba, SDO, 2014 WL 2180001, at *4 (internal

quotation marks omitted).       However, the fact that PSC would have

acted as an intermediary between Yim and Cades is not

determinative.     Indeed, had Cades ultimately completed the work

on Yim’s retirement accounts, Cades would have been acting as

Yim’s personal attorney, resulting not only in a business and

financial relationship, but also an attorney-client

relationship, which carries with it heightened import.

            Other courts have found a failure to disclose

resulting in a reasonable impression of partiality based on more

                                      36
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


distant relationships than the one at issue here.            In New

Regency, as discussed supra, the undisclosed relationship at

issue was between a film company at which the arbitrator had

been made a senior executive and an executive employed at New

Regency. 501 F.3d at 1103.     The arbitrator had no direct role

in the negotiations between the two companies, and in fact, the

record lacked evidence that the arbitrator was even aware of the

potential relationship.       Id. at 1107-08.     Moreover, the New

Regency executive who communicated with the arbitrator’s film

company did not appear to be “directly representing New Regency

in the negotiations.”      Id. at 1110-11.      Nonetheless, the court

concluded the executive’s ties to New Regency were of sufficient

import to distinguish the relationship as more than attenuated.

Id.   The court’s determination in this regard contributed to its

holding that the district court properly vacated the arbitration

award.   Id.; see also Olson v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 51 F.3d 157, 159 (8th Cir. 1995) (holding that the

arbitrator’s failure to disclose his company’s business dealings

with one of the parties required vacatur although the arbitrator

was not “personally involved” in the relationship); Schmitz, 20
F.3d at 1044, 1049 (finding evident partiality where the

arbitrator’s law firm previously represented a parent company of

one of the parties); Houston Vill. Builders, Inc. v. Falbaum,


                                      37
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


105 S.W.3d 28, 34 (Tex. App. 2003) (stating that the

arbitrator’s “ongoing service as counsel” for a trade

association of which parties were members “might create a

reasonable impression of partiality toward” those parties).

            Similarly, in Nordic, we cited favorably to a Texas

Supreme Court case in which the court—adopting the reasonable

impression of partiality standard—found evident partiality,

based on an arbitrator’s failure to disclose a more indirect

relationship than the one at issue here.          136 Hawaiʻi at 48-49,
358 P.3d at 20-21.      In the Texas case, each party to the

arbitration at issue selected an arbitrator to serve as a party

arbitrator, i.e., a non-neutral arbitrator.           Burlington N. R.R.

Co. v. TUCO Inc., 960 S.W.2d 629, 630 (Tex. 1997).            The two

party arbitrators then selected the third arbitrator, meant to

“act as the only neutral decision maker.”          Id.   It was later

revealed that during the arbitration, the neutral arbitrator

accepted “a substantial referral from the law firm of [one of

the] non-neutral co-arbitrator[s].”         Id.   The arbitrator failed

to disclose his acceptance of the work during the arbitration.

Id.   Despite arguments that the “relationship [was] too indirect

because [the law firm at issue] was neither a party in the

arbitration proceedings nor counsel for a party,” the court

determined “that a reasonable person could conclude that the

                                      38
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


referral might affect [the neutral arbitrator’s] impartiality”

and accordingly, “trigger[ed] the duty to disclose.”             Id. at

638, 639.    The court further noted, that although neither the

non-neutral arbitrator nor the attorney who made the referral

was aware of the other’s relationship with the neutral

arbitrator, “[a]n objective observer could still reasonably

believe that a person in [the neutral arbitrator’s] position,

grateful for the referral, may have been inclined to favor [the

law firm] as an entity,” and accordingly, may have been partial

toward the position of the co-arbitrator whose firm referred

him.   Id. at 637.

            Here, in contrast to Burlington, the law firm with

whom Yim had an undisclosed relationship—i.e., Cades—was

representing a party to the arbitration and accordingly,

functioned as an agent to one of the parties to the arbitration.

Cf. id. at 640 (Enoch, J., dissenting) (noting that the non-

neutral arbitrator “was chosen” by one of the parties but was

“not their agent”).      Further, the nature of the undisclosed

relationship between Yim and Cades was more significant than the

relationship between the arbitrator in Burlington and the law

firm of his co-arbitrator.       In Burlington, another attorney at

the co-arbitrator’s law firm had merely facilitated a meeting

between the neutral arbitrator and the potential client.              Id. at


                                      39
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


631.    Notably, although the referring attorney “attended the

meeting and briefed the other participants” on certain issues

regarding the litigation, “he had no authority to determine

whether [the neutral arbitrator] should be hired.”            Id.

Further, there was no indication in Burlington that the law firm

would be involved in the litigation, beyond the initial

referral.    In contrast, in the instant case, Yim failed to

disclose a relationship that could have resulted in the Romeros’

counsel’s law firm directly representing Yim in his personal

capacity.    As previously noted, this would include signing

documents that Cades prepared and paying Cades directly for its

work.

            In sum, based on this record, we conclude that the

circuit court clearly erred in its determination that Yim’s

failure to disclose did not result in evident partiality.              We

recognize that whether a failure to disclose creates a

reasonable impression of partiality is a fact-driven question

requiring a close analysis of the circumstances at issue.              Here,

the communications between PSC—acting as Yim’s agent—and Cades

were not distant in time, but instead were ongoing during the

arbitration.    In terms of substance, the anticipated

relationship between Cades and Yim would have resulted in an

attorney-client relationship with Cades representing Yim in his


                                      40
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


personal capacity.      Moreover, Yim’s relationship with Cades was

more than merely a prospective one, as Cades received the files

related to Yim’s retirement accounts during the pendency of the

arbitration.     It is also significant that Yim did not begin to

disclose his relationship with Cades until after he issued the

Partial Final Award.

            Yim’s failure to disclose his potential relationship

with Cades prior to accepting appointment resulted in a

violation of HRS § 658A-12(a) and his failure to disclose “facts

. . . [he] learn[ed] after accepting appointment” resulted in a

violation of HRS § 658A-12(b).        If Yim had disclosed there was a

fifty percent chance Cades would be retained to review his

retirement accounts prior to the arbitration, it would have been

reasonable for a litigant in Madamba’s position to reject Yim as

an arbitrator.     See Kay, 119 Hawaiʻi at 230, 194 P.3d at 1192

(“It would have been perfectly reasonable and rational for a

person in [the relevant party’s] position to have rejected an

arbitrator who had such connections—if disclosure had been

made.”); see also Schmitz, 20 F.3d at 1047 (“The parties can

choose their arbitrators intelligently only when facts showing

potential partiality are disclosed.”).          Moreover, throughout the

arbitration proceedings, while Cades and PSC continued to work

towards finalizing the attorney-client relationship between

                                      41
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


Cades and Yim, Yim did not make any related disclosures.              Under

these circumstances, we conclude that a reasonable impression of

partiality was established.

            2) A Finding of Evident Partiality Requires Vacatur

            As explained supra, the undisclosed facts demonstrated

a reasonable impression of partiality, and accordingly, resulted

in a violation of the HUAA’s disclosure requirements.             Because

Yim was a neutral arbitrator, evident partiality was established

as a matter of law.      See Nordic, 136 Hawaiʻi at 22, 358 P.3d at

50.   Thus, the arbitration award must be vacated pursuant to HRS

§ 658A-23(a)(2)(A), which provides that the court “shall vacate

an award made in the arbitration proceeding” upon a motion by a

party to the proceeding if there was “[e]vident partiality by an

arbitrator appointed as a neutral arbitrator[.]” (Emphasis

added).

            As noted supra, HRS § 658A-12(c) and (d) provide that

if an arbitrator fails to disclose a fact required under

subsections (a) or (b) of the statute, or if the arbitrator does

disclose such a fact but continues to serve as arbitrator—

following timely objection—the award “may” be vacated under HRS

§ 658A-23(a)(2).     The function of the “may” language in the

statutes is to provide reference to the different circumstances

that require vacatur under HRS § 658A-23(a)(2), i.e., a neutral

                                      42
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


arbitrator’s evident partiality, and any arbitrator’s corruption

or misconduct.     Supra note 14.     For example, if a non-neutral

arbitrator fails to make a disclosure required under HRS § 658A-

12(a) or (b), although the award would not be vacated based on

evident partiality—as evident partiality only applies to neutral

arbitrators—it could be vacated based on the corruption and

misconduct provisions in HRS § 658A-23(a)(2).19

            In Nordic, because we remanded the case to the circuit

court for an evidentiary hearing, we did not directly address

the effect of a finding of evident partiality on a motion to

vacate.    However, we stated that the circuit court “has

discretion under HRS § 658A-12(d) to decide whether or not to

grant the motion to vacate.”        Nordic, 136 Hawaiʻi at 53, 358 P.3d

at 25.20   We now clarify that pursuant to the plain language of


      19
            The HUAA is based on the Uniform Arbitration Act (UAA), drafted
by the National Conference of Commissioners on Uniform Laws in 2000. The
comment to section 12 of the UAA, which mirrors HRS § 658A-12 states as
follows: “A party-appointed, non-neutral arbitrator’s failure to disclose
would be covered under the corruption and misconduct provisions of Section
23(a)(2) because in most cases it is presumed that a party arbitrator is
intended to be partial to the side which appointed that person.” Unif.
Arbitration Act § 12 cmt. 4 (2000), available at
http://www.uniformlaws.org/shared/docs/arbitration/arbitration_final_00.pdf.
For a non-neutral arbitrator, the award would only be vacated if the
arbitrator “fails to disclose information that amounts to ‘corruption’ or to
‘misconduct prejudicing the rights of a party.’” Id. cmt. 5.

      20
            In Nordic, we noted that the commentary to UAA section 12
provides that “[c]ourts also are given wider latitude in deciding whether to
vacate an award under Section 12(c) and (d) that is permissive in nature (an
award ‘may’ be vacated) rather than Section 23(a) which is mandatory (a court
                                                             (continued . . .)
                                      43
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


HRS § 658A-23(a)(2), if a neutral arbitrator demonstrates

evident partiality, the arbitration award shall be vacated.21

B.    Discovery Issues

            Because we find that based on the record before us

Yim’s failure to disclose requires vacating the arbitration

award, we need not address the circuit court’s disposition of

Madamba’s request for additional discovery.           However, we note

that the ICA’s determination that Madamba was not entitled to

take Yim and DPR staff depositions based on DPR’s claim of

immunity was incorrect.       See Madamba, SDO, 2014 WL 2180001, at

*4.   Pursuant to HRS § 658A-14(d)(2), an arbitrator or a

representative of an arbitration organization is immune from


( . . . continued)
‘shall’ vacate an award).” 136 Hawaiʻi at 53, 358 P.3d at 25 (alteration in
original) (footnote omitted) (quoting Unif. Arbitration Act § 12 cmt. 4).
However, the comment also notes that “[c]hallenges based upon a lack of
impartiality, including disclosed or undisclosed facts, interests, or
relationships are subject to the developing case law under Section 23(a)(2).”
Unif. Arbitration Act § 12 cmt. 4. Thus, the comment takes into account the
fact that jurisdictions have developed different views regarding what
constitutes evident partiality. As discussed supra, our standard for evident
partiality based on a failure to disclose is equivalent to the standard laid
out in HRS § 658A-12’s disclosure provisions. Accordingly, in this context,
once evident partiality is established, the arbitration award must be
vacated.

      21
            We note that in the instant case, there was no issue as to
whether Madamba waived his right to challenge Yim’s role as arbitrator. A
party’s right to challenge an arbitration award based on a failure to
disclose and evident partiality may be waived under certain circumstances.
See Nordic, 136 Hawaiʻi at 52-53, 358 P.3d at 24-25; Daiichi, 103 Hawaiʻi at
346-47, 82 P.3d at 432-33.



                                      44
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


testifying unless the testimony is related “[t]o a hearing on a

motion to vacate an award under section 658A-23(a)(1) or (2) if

the movant establishes prima facie that a ground for vacating

the award exits.”     Here, Madamba met its burden in establishing

prima facie grounds to vacate the award, pursuant to the

preceding discussion.      Accordingly, Yim and DPR personnel were

not immune from testifying.

                              III. Conclusion

             For the foregoing reasons, we vacate the ICA’s June

20, 2014 judgments on appeal in CAAP-12-0000778 and CAAP-12-

000086822 and vacate the circuit court’s 1) August 27, 2012 Order

Granting Respondents/Cross Petitioners’ Application to Confirm

Final Award of Arbitrator; 2) August 27, 2012 Order Denying

Motion to Vacate Final Award of Arbitrator; 3) September 20,

2012 Judgment; 4) October 15, 2012 Order Granting

Respondents/Cross-Petitioners’ Motion for Attorneys’ Fees and

Costs; and 5) October 15, 2012 Judgment for Attorneys’ Fees and

Costs.     We remand to the circuit court with instructions to




      22
             The ICA consolidated CAAP-12-0000868 with and under CAAP-12-
0000778. See Madamba, SDO, 2014 WL 2180001, at *1, n.2. We consolidated
SCWC-12-0000868 with and under SCWC-12-0000778 on September 29, 2014.

                                      45
____*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***____


vacate the arbitration award and for further proceedings

consistent with this opinion.

Samuel P. King, Jr.                 /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
Keith Y. Yamada and
Kirk M. Neste                       /s/ Sabrina S. McKenna
for respondent
                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                      46